Name: Commission Regulation (EC) No 965/2001 of 17 May 2001 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of May 2001 pursuant to Regulation (EC) No 2603/97
 Type: Regulation
 Subject Matter: international trade;  economic geography;  tariff policy;  executive power and public service;  plant product
 Date Published: nan

 Avis juridique important|32001R0965Commission Regulation (EC) No 965/2001 of 17 May 2001 on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of May 2001 pursuant to Regulation (EC) No 2603/97 Official Journal L 136 , 18/05/2001 P. 0008 - 0009Commission Regulation (EC) No 965/2001of 17 May 2001on the issue of import licences for rice originating in the ACP States and the overseas countries and territories against applications submitted in the first five working days of May 2001 pursuant to Regulation (EC) No 2603/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2603/97 of 16 December 1997 laying down the detailed rules of application for the import of rice from the ACP States and for the import of rice from the overseas countries and territories (OCT)(1), as last amended by Regulation (EC) No 2731/1999(2), and in particular Article 9(2) thereof,Whereas:(1) Pursuant to Article 9(2) of Regulation (EC) No 2603/97, the Commission must decide within 10 days of the final date for notification by the Member States the extent to which applications can be granted and must fix the available quantities for the following tranche.(2) Examination of the quantities for which applications have been submitted shows that licences for the May 2001 tranche should be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 11. Import licences for rice against applications submitted during the first five working days of May 2001 pursuant to Regulation (EC) No 2603/97 and notified to the Commission shall be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto.2. The available quantities for the following tranche are set out in the Annex hereto.Article 2This Regulation shall enter into force on 18 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 135, 23.12.1997, p. 22.(2) OJ L 328, 22.12.1999, p. 39.ANNEXRegulation (EC) No 2603/97>TABLE>